Citation Nr: 1031456	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied service connection claim for bilateral pes 
planus. 

2.  Whether new and material evidence has been received to reopen 
a previously denied service connection claim for asthma.  

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for depression secondary to 
hearing loss and tinnitus.  

5.  Entitlement to compensation for a low back disability under 
38 U.S.C.A. § 1151.     
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The claims on appeal were initially addressed by the Board in a 
July 2007 decision.  The Board denied the Veteran's claims to 
reopen, and his claim to service connection under 38 U.S.C.A. 
§ 1151 (in the July 2007 decision, the Board also remanded for 
additional development the claims for service connection for 
epididymitis and depression).  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2009 decision, the Court set aside the 
Board's July 2007 decision, and remanded this matter for further 
adjudication.       

Upon further review of the record, the Board will decide once 
again the Veteran's claims to reopen service connection claims 
for foot and lung disorders.  With regard to the service 
connection claims for epididymitis and depression, and for 
compensation under 38 U.S.C.A. § 1151, the Board finds remand 
warranted here again.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In May 1984, the Veteran claimed service connection for flat 
feet. 

2.  In an August 1984 rating decision that was mailed to the 
address reported on the Veteran's May 1984 claim, the RO denied a 
service connection claim for bilateral pes planus.

3.  In a notice of disagreement (NOD) received by the RO in April 
1985, the Veteran disagreed with the RO's August 1984 denial of 
his claim to service connection for flat feet.  

4.  In an April 1985 Statement of the Case (SOC) that was mailed 
to the address reported by the Veteran on his April 1985 NOD, the 
RO again denied the Veteran's claim for service connection for 
bilateral pes planus.  

5.  The Veteran did not file a substantive appeal against the 
April 1985 SOC which denied his service connection claim for a 
bilateral foot disorder.  

6.  In June 1998, the Veteran filed a claim to reopen his service 
connection claim for a bilateral foot disorder.  

7.  In a December 1998 rating decision that was mailed to an 
address the Veteran provided the RO in September 1998, the RO 
denied the claim to reopen the service connection claim for a 
bilateral foot disorder.  

8.  The Veteran did not file a NOD against the December 1998 
rating decision that denied the claim to reopen the service 
connection claim for a bilateral foot disorder.  
 
9.  In September 2003, the Veteran filed a claim to reopen his 
service connection claim for a bilateral foot disorder.  

10.  In the July 2004 rating decision on appeal, the RO denied 
the Veteran's claim to reopen.  

11.  The record does not contain new and material evidence that 
would warrant a reopening of the Veteran's service connection 
claim for a bilateral foot disorder.  

12.  In May 1984, the Veteran claimed service connection for a 
lung disorder.     

13.  In an August 1984 rating decision that was mailed to the 
address reported on the Veteran's May 1984 claim, the RO denied a 
service connection claim for bronchial asthma.  

14.  In a NOD received by the RO in April 1985, the Veteran 
disagreed with the RO's August 1984 denial of his claim to 
service connection for bronchial asthma.    

15.  In an April 1985 SOC that was mailed to the address reported 
by the Veteran on his April 1985 NOD, the RO again denied the 
Veteran's claim for service connection for bronchial asthma.   

16.  The Veteran did not file a substantive appeal against the 
April 1985 SOC which denied his service connection claim for 
bronchial asthma.   

17.  In September 2003, the Veteran filed a claim to reopen his 
service connection claim for asthma.    

18.  In the July 2004 rating decision on appeal, the RO denied 
the Veteran's claim to reopen.  

19.  The record does not contain new and material evidence that 
would warrant a reopening of the Veteran's service connection 
claim for asthma.    




CONCLUSIONS OF LAW

1.  An August 1984 rating decision that denied the Veteran's 
service connection claim for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).  

2.  A December 1998 rating decision that denied the Veteran's 
claim to reopen his service connection claim for a bilateral foot 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2009).  

3.  New and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  An August 1984 rating decision that denied the Veteran's 
service connection claim for asthma is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2009).  

5.  New and material evidence has not been submitted to reopen 
the claim of service connection for asthma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes. The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided notification to the Veteran in letters dated in 
October 2003 and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.  In these letters, VA informed the Veteran of the evidence 
needed to substantiate his claims, and of the elements of his 
claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2009); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  And VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).

The Board notes a deficiency with VCAA notification, however.  VA 
did not provide the Veteran with complete notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  In the 
May 2006 Supplemental Statement of the Case (SSOC) of record, the 
RO readjudicated the claims on appeal.  See Mayfield, 444 F.3d 
1328. Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).

The VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied. VA afforded the Veteran the opportunity to appear 
before one or more hearings to voice his contentions.  And VA 
obtained medical records relevant to this appeal.

The Board notes that VA did not provide the Veteran with VA 
compensation examinations for the claims to reopen.  This is 
because VA has no duty to provide the Veteran with medical 
examination and opinion in response to a claim to reopen as it is 
the Veteran's responsibility in such a claim to generate new and 
material evidence that would warrant a reopening of the claim.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required to 
provide a medical examination or opinion").

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims to reopen here.



II.  The Claims to Reopen the Claims for Service Connection

The Veteran originally claimed service connection for foot and 
lung disorders in May 1984.  In an August 1984 rating decision 
that was mailed to the address reported on the Veteran's May 1984 
claim, the RO denied service connection claims for bilateral pes 
planus and bronchial asthma.  The Veteran filed a NOD against 
that decision in April 1985.  In response, the RO issued the 
Veteran a SOC later in April 1985.  The record indicates that the 
RO mailed the SOC to the address reported by the Veteran on his 
April 1985 NOD.  In that SOC, the RO again denied the Veteran's 
claims for service connection for bilateral pes planus and 
bronchial asthma.  As the Veteran did not file a substantive 
appeal to the Board in response, the August 1984 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).

In June 1998, the Veteran filed a claim to reopen his service 
connection claim for a bilateral foot disorder.  In a December 
1998 rating decision that was mailed to an address the Veteran 
provided the RO in September 1998, the RO denied the claim to 
reopen the service connection claim for a bilateral foot 
disorder.  As the Veteran did not file a NOD against that 
decision, and therefore did not appeal the decision to the Board, 
the June 1998 rating decision became final as well.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

In September 2003, the Veteran filed claims to reopen his service 
connection claims for a bilateral foot disorder and asthma.  In 
the July 2004 rating decision on appeal, the RO denied his claims 
to reopen.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

Where a service connection claim has been finally decided, VA, 
before addressing that claim anew, must first determine whether 
new and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and 
material evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final rating decisions with the 
evidence obtained since those decisions.  As the December 1998 
final decision only addressed the claim regarding the Veteran's 
feet, the Board will assess the claim regarding feet while 
addressing the December 1998 decision, and will assess the claim 
regarding asthma while addressing the August 1984 decision.  

A.  August 1984 Rating Decision

      Evidence Related to Asthma Considered in the August 1984 
Rating Decision

At the time of the August 1984 rating decision, the record 
contained service treatment records such as: a November 1980 form 
in which the Veteran denies asthma or respiratory problems, but 
indicates multiple gunshot wounds to the chest incurred at age 
12; the November 1980 enlistment report of medical examination 
which is negative for a lung disorder; the November 1980 
enlistment report of medical history in which the Veteran 
indicated shortness of breath and a gunshot wound to the chest, 
and on which it is indicated "SOB - out of shape"; a July 1981 
record indicating a complaint and treatment for a cold, which 
indicates a reported history of asthma from the Veteran and that 
he smoked 1 package of cigarettes per day, but which indicated no 
shortness of breath at rest; an undated record in which the 
Veteran denied asthma or wheezing; an October 1983 dental 
treatment questionnaire in which the Veteran indicated that he 
did not have asthma, and in which the Veteran indicated that he 
did not experienced shortness of breath after climbing stairs; 
the April 1984 separation report of medical history in which the 
Veteran indicated asthma under "yes" and "don't know" and 
indicated "pain or pressure in chest" under "yes"; and the 
April 1984 separation report of medical examination which found 
the Veteran's lungs to be normal.  In August 1984, the record 
also contained: a July 1984 x-ray report indicating normal lung 
fields with multiple gunshot wounds, and indicating the Veteran's 
complaints of shortness of breath and wheezing; and a July 1984 
VA examination report, which noted the Veteran's complaints of 
chest congestion, wheezing, and shortness of breath, and which 
reflects a diagnosis of asthmatic bronchitis.   

In the August 1984 rating decision, the RO cited evidence of the 
Veteran's pre-service gunshot wounds to the chest, and then found 
that the Veteran had asthmatic bronchitis prior to service and 
that it was not aggravated during service.  See 38 C.F.R. §§ 
3.303, 3.306.  As such, the RO denied the Veteran's claim in the 
August 1984 decision (and in the April 1985 SOC, which the 
Veteran did not appeal).  Again, the August 1984 decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Evidence Pertaining to Asthma Received Since the August 
1984 Final Rating Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final August 1984 
rating decision.  Since that decision, the relevant evidence that 
VA has received consists of statements from the Veteran asserting 
that he incurred an asthma disorder during service; VA treatment 
records dated from January 2002 to October 2009 which note 
diagnoses of asthma and note the Veteran's efforts to quit 
smoking; a September 2007 VA x-ray report which noted the 
evidence of the old gunshot wound to the right chest, but noted 
the Veteran's lungs as otherwise unremarkable; and an April 2009 
private spirometry report which indicates "severe obstruction."  

This is certainly new evidence in the claims file.  It has been 
included in the claims file since the August 1984 final rating 
decision.  But the Board finds that none of this new evidence is 
material evidence.  None of the evidence relates to the central 
unestablished fact necessary to substantiate the Veteran's 
service connection claim here.  None of the evidence is medical 
evidence that establishes either that the Veteran's current 
asthma relates to his in-service complaints, or relates to a pre-
service disorder that was aggravated by service.  See 38 C.F.R. 
§§ 3.303, 3.306.       

In making this finding, the Board notes that it has closely 
considered the Veteran's statements as potential new and material 
evidence.  As a layperson, the Veteran is competent to testify 
regarding observable symptomatology so his statements regarding 
the symptoms he feels while breathing are relevant.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  But the Board also notes 
that layperson are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  So the Veteran is not competent to testify that symptoms 
he may have experienced during service relate to an asthma 
disorder that was diagnosed after service, or that such symptoms 
were an aggravation of a lung or chest disorder that may have 
manifested prior to service.  Such determinations are medical in 
nature and must be rendered by a medical professional.  As the 
record continues to lack such medical evidence, the record 
continues to lack new and material evidence to reopen the 
Veteran's service connection claim.  

Accordingly, the claim to reopen the service connection claim for 
a lung disorder is denied.  






B.  December 1998 Rating Decision 

Evidence Related to a Bilateral Foot Disorder Considered in 
the December 1998 Final Rating Decision

At the time of the December 1998 rating decision, which denied 
the Veteran's claim to reopen his claim for service connection 
for a bilateral foot disorder, the record contained service 
treatment records which include:  the November 1980 enlistment 
reports of medical examination and medical history which are 
negative for a foot disorder; a July 1981 record indicating 
treatment for "fallen arches" and flat feet; an undated record 
in which the Veteran indicated no foot pain; a November 1983 
treatment record noting swelling and pain in the left foot; and 
the April 1984 separation reports of medical examination and 
medical history which note flat feet.  

In December 1998, the record also contained the July 1984 VA 
examination report, which reflected a diagnosis of mild bilateral 
pes planus, and the Veteran's June 1998 claim to reopen, in which 
he contends that service connection for a bilateral foot disorder 
is warranted because he incurred the disorder during service, or 
aggravated during service a pre-service disorder.    

In the December 1998 rating decision, the RO cited the lack of 
new and material evidence since the final August 1984 rating 
decision, and denied the Veteran's claim to reopen.  Again, that 
December 1998 decision became final.  It is therefore not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

Evidence Pertaining to a Bilateral Foot Disorder Received 
Since the December 1998 Final Rating Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final December 1998 
rating decision.  Since that decision, the relevant evidence that 
VA has received consists of statements from the Veteran asserting 
that he incurred a foot disorder during service, and VA treatment 
records dated from January 2002 to October 2009 which note 
diagnoses of pes planus. 

This is certainly new evidence in the claims file.  It has been 
included in the claims file since the December 1998 final rating 
decision.  But the Board again finds that none of the new 
evidence is material because none of the evidence relates to the 
central unestablished fact necessary to substantiate the 
Veteran's service connection claim here.  None of the evidence is 
medical evidence that establishes either that the Veteran's 
current pes planus relates to his in-service complaints, or 
relates to a pre-service disorder that was aggravated by service.  
See 38 C.F.R. §§ 3.303, 3.306.       

In making this finding, the Board again notes that it has closely 
considered the Veteran's statements as potential new and material 
evidence.  His statements regarding pain and limitation in his 
feet are surely relevant here.  See Layno, supra.  But the 
Veteran's contentions that his problems today relate either to 
service, or to a pre-service disorder that was aggravated by 
service are of limited probative value.  As a layperson, the 
Veteran is not competent to opine on matters requiring medical 
knowledge (e.g., whether a disorder relates to service).  See 
Espiritu, supra.  As the record continues to lack such medical 
evidence, the record continues to lack new and material evidence 
to reopen the Veteran's service connection claim.  

Accordingly, the claim to reopen the service connection claim for 
bilateral pes planus is also denied.  

As the preponderance of the evidence is against the Veteran's 
claims to reopen, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  New and material evidence to reopen the Veteran's service 
connection claim for a lung disorder has not been received, and 
the appeal as to this issue is denied.

2.  New and material evidence to reopen the Veteran's service 
connection claim for a bilateral foot disorder has not been 
received, and the appeal as to this issue is denied.


REMAND

The Board finds remand warranted in this matter on two bases.

First, additional medical inquiry is warranted into the service 
connection claims for epididymitis and depression.    

In July 2007, the Board remanded these two issues for additional 
development.  The Board requested that the Veteran undergo VA 
compensation examination for his service connection claims for 
epididymitis and depression.  

The record indicates that examinations were scheduled for the 
Veteran for these two claims.  And the record indicates that the 
Veteran did not appear for the scheduled examinations.  

But the Board finds an additional remand warranted here because 
the record does not sufficiently demonstrate that the Veteran was 
properly notified of the scheduled examinations.  

The record indicates that, in December 2009, the Veteran was 
notified of a VA compensation examination scheduled in January 
2010 for audio examination.  But this letter does not contain 
notice of the examinations for epididymitis and depression for 
which the Veteran reportedly failed to appear.  Moreover, the 
letter was sent to an older address of the Veteran's.  In 
September 2009, the RO was notified of a change of address.  The 
record contains no evidence that the Veteran was notified of his 
examinations at this new address.  

Based on this background, the Board finds an additional remand 
necessary here.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance).   

The second basis for remand concerns the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  In view of comments made 
in the Court's August 2009 remand, the Board finds additional 
medical inquiry warranted here into the nature of the Veteran's 
lower back disorder around the time of his claimed accident in 
October 2003.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examinations with specialists to determine 
the etiology, nature, and severity of his 
claimed epididymitis and depression.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the examination 
reports should reflect that such reviews 
were made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  If a current epididymitis disorder is 
found, the examiner addressing that 
particular claim should comment on whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's epididymitis relates to 
service.  

3.  If a current depression disorder is 
found, the examiner addressing that 
particular claim should comment on whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's depression relates to 
his service-connected hearing loss and 
tinnitus (as he has argued).     

4.  The Veteran should be scheduled for 
another VA examination with a specialist 
to determine the etiology, nature, and 
severity of his lower back disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

5.  The examiner assessing the Veteran's 
lower back disorder should then offer an 
opinion on whether the record indicates 
that the Veteran incurred an 
additional lower back disability on 
October 19, 2003 (the date of his 
asserted slip and fall).  The examiner 
should review the voluminous VA medical 
treatment records, to include MRI dated in 
November 2001 and October 2003, in 
determining whether the Veteran's 
documented lower back disorder worsened in 
the alleged October 2003 fall.     

6.  Any conclusion or opinion rendered 
pursuant to this remand should be 
supported by a rationale.  

7.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s).  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


